FILED
                             NOT FOR PUBLICATION                             JUN 02 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KADHIM H. AL BUMOHAMMED,                         No. 08-70873

               Petitioner,                       Agency No. A071-674-058

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Kadhim H. Al Bumohammed, a native and citizen of Iraq, petitions pro se

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his motion to reopen removal

proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Reviewing for abuse of discretion, Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.

2002), we deny the petition for review.

      The agency did not abuse its discretion in denying Al Bumohammed’s

motion to reopen where he failed to establish exceptional circumstances, see

8 U.S.C. § 1229a(e)(1), and failed to establish that the denial of the motion to

reopen would lead to the “unconscionable result” of the removal of an individual

with an obviously valid claim for relief, cf. Singh, 295 F.3d at 1040.

      Al Bumohammed’s remaining contentions are not persuasive.

      PETITION FOR REVIEW DENIED.




                                          2                                    08-70873